DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-21 are pending.

Drawings
The drawings filed on September 17, 2019 are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2019, 1/29/2020, 4/22/2020, 6/3/2020 and 8/26/2020 was filed before First Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Regarding the information disclosure statement (IDS) submitted on 9/17/2019, the non-patent literature document (citation number 1) was not provided. The document was not considered. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



The following is a correspondence between 16/573925 claims and US 10,459,917 claims and U.S. 9,454,548 claims.

16/573925
US 10,459,917
U.S. 9454548
1. A method, comprising: receiving, by an interfacing module that operatively connects a segment execution engine and a first storage system, an initial instruction for a file stored in the first storage system; 
determining, by the interfacing module, that the initial instruction is not supported by the first storage system; 
determining, by the interfacing module, a set of at least one instruction to perform with respect to the file at least part of a function corresponding to the initial instruction; performing the set of at least one instruction with respect to the file stored in the first storage system; and storing results of the performed set of at least one instruction. 

1.   A method for managing data, comprising: receiving, by an interfacing module between a segment execution engine and a first storage system,  an initial instruction for a file stored in a first storage system;
 determining, by an interfacing module, that the initial instruction is not supported by the first storage system; 
identifying, by an interfacing module, a combination of instructions to the first storage system after determining that the initial instruction is not supported by the first storage system, wherein the combination of instructions is based on the initial instruction; performing the identified combination of instructions on the file stored in the first storage system; and
storing results of the performed identified combination of instructions.

1. A method for managing data, comprising: storing a file in a first storage system having a first file system, wherein the first storage system is selected by a storage abstraction layer based at least in part on whether file system functionality associated with usage statistics of the file is supported by the first file system of the first storage system; receiving an initial instruction associated with performing a first action in relation to a file stored in a first storage system; determining that the initial instruction associated with performing the first action is not supported by the first storage system based at least in part on metadata associated with the first storage system, wherein the metadata associated with the first storage system is stored in meta store that includes information respectively associated with one or more storage systems; in response to determining that the initial instruction associated with performing the first action is not supported by the first storage system, identifying a combination of instructions to the first storage system, wherein the identifying of the combination of instructions includes storing an update 


1.   A method for managing data, comprising: receiving, by an interfacing module between … identifying, by an interfacing module, a combination of instructions to the first storage system after determining that the initial instruction is not supported by the first storage system, wherein the combination of instructions is based on the initial instruction; performing the identified combination of instructions on the file stored in the first storage system; …

1. A method for managing data, comprising:… in response to determining that the initial instruction associated with performing the first action is not supported by the first storage system, identifying a combination of instructions to the first storage system, wherein the identifying of the combination of instructions…
3. The method of claim 1, wherein the set of at least one instruction to perform with respect to the file is determined based at least in part on metadata associated with the first storage system, and the metadata associated with the first storage system is stored in a meta store that includes information respectively associated with one or more storage systems. 

2.  The method of claim 1, wherein the combination of instructions  is determined … the metadata associated with the first storage system is stored in meta store that includes information respectively associated with one or more storage systems.

Claim1
… and wherein the combination of instructions are determined based at least in part on the metadata associated with the first storage system, and wherein the metadata associated with the first storage system indicates a mechanism for accessing a file system corresponding to the first storage system; …
4. The method of claim 1, wherein the set of at least one instruction to perform with respect to the file is determined based at least in part on metadata associated with the first storage system, and the metadata associated with the first storage system indicates a mechanism for accessing a file system corresponding to the first storage system. 

3. The method of claim 1, wherein the combination of instructions is determined … the metadata associated with the first storage system indicates a mechanism for accessing a file system corresponding to the first storage system.

Claim1
… and wherein the combination of instructions are determined based at least in part on the metadata associated with the first storage system, and wherein the metadata associated with the first storage system indicates a mechanism for accessing a file system corresponding to the first storage system; performing the identified combination of i…
5. The method of claim 1, wherein the set of at least one instruction to perform with respect to the file comprises one or more instructions that are determined based at least in part on metadata associated with the first storage system. 

4.   The method of claim 1, wherein the combination of instructions…one or more instructions are determined based at least in part on the metadata associated with the first storage system.

Claim1
… and wherein the combination of instructions are determined based at least in part on the metadata associated with the first storage system, …


5. The method of claim 1, wherein the combination of instructions comprise one or more instructions that are determined based at least in part on the initial instruction. 
   

7. The method of claim 1, further comprising: selecting a second storage system to which the file is to be moved; storing the file on the second storage system; and performing a series of actions in connection with carrying out a collective result corresponding to the initial instruction. 

6. The method of claim 1, further comprising: selecting a second storage system to which the file is to be moved; storing the file on the second storage system; and performing a series of actions in connection with carrying out the collective result. 
   

8. The method of claim 7, wherein the set of at least one instruction to perform with respect to the file comprises one or more instructions, the one or more instructions include one or more of the selecting of the second storage system, the storing of the file on the second storage system, and the performing of the series of actions in connection with carrying out the collective result. 

7. The method of claim 6, wherein the combination of instructions comprise one or more instructions, the one or more instructions include one or more of the selecting of the second storage system, the storing of the file on the second storage system, and the performing of the series of actions in connection with carrying out the collective result. 


9. The method of claim 7, wherein the second storage system is selected based at least in part on the second storage system having a second file system. 

 8. The method of claim 6, wherein the second storage system is selected based at least in part on the second storage system having a second file system. 
    


10. The method of claim 7, further comprising: in response to performing the series of actions, moving the file to the first storage system. 

9. The method of claim 6, further comprising: in response to performing the series of actions, moving the file to the first storage system.

11. The method of claim 1, wherein the initial instruction includes a truncate instruction. 

10.    The method of claim 1, wherein the initial instruction includes a truncate instruction.

2. The method as recited in claim 1, wherein the initial instruction includes a truncate instruction. 
   
12. The method of claim 11, wherein the set of at least one instruction to perform with respect to the file include copy a first portion of the file, delete the file, and rename the first portion of the file. 

11.     The method of claim 10, wherein the one or more instructions includes copy a first portion of the file, delete the file, and rename the first portion of the file.

3. The method as recited in claim 2, wherein the combination of instructions includes copy a first portion of the file, delete the file, and rename the first portion of the file. 
   
13. The method of claim 1, wherein the initial instruction includes an update instruction. 







13.    A system for managing data, comprising a storage device and at least one processor configured to: 
receive by an interfacing module …an initial instruction associated with performing a first action in relation to a file stored in a first storage system, wherein the file is stored in the first storage system based at least in part on file system functionality associated with a first file system associated with the first storage system and one or more usage statistics associated with the file; determine …that the initial instruction associated with performing the first action is not supported by the first storage system based at least in part on metadata associated with the first storage system; in response to determining that the initial instruction associated with performing the first action is not supported by the first storage system, identify one or more instructions that have a collective result that is equivalent to a result of the first action, wherein to identify the combination of instructions includes to store an update in a second file and merging the second file with the file after the update is complete; perform the identified one or more instructions in connection with the file stored in the first storage system; and store results of the performed identified one or more instructions.

5. A system for managing data, comprising a storage device and a processor configured to: store a file in a first storage system having a first file system, wherein the first storage system is selected by a storage abstraction layer based at least in part on whether file system functionality associated with usage statistics of the file is supported by the first file system of the first storage system receive an initial instruction associated with performing a first action in relation to a file stored in a first storage system; determine that the initial instruction associated with performing the first action is not supported by the first storage system based at least in part on metadata associated with the first storage system, wherein the metadata associated with the first storage system is stored in meta store that includes information respectively associated with one or more storage systems; in response to determining that the initial instruction associated with performing the first action is not supported by the first storage system, identify a combination of instructions to the first storage system, wherein to identify the combination of instructions includes to store an update in a second file and merging the second file with the file after the update is complete, wherein the combination of instructions is based on the initial instruction and performs the first action by performing a series of actions that have a collective result that is equivalent to a result of the first action, and wherein the combination of instructions are determined based at least in part on the metadata associated with the first storage system, and wherein the metadata associated with the first storage system indicates a mechanism for accessing a file system corresponding to the first storage system; perform the identified combination of instructions on the file stored in the first storage system; and store results of the performed identified combination of instructions. 

15. The system of claim 14, wherein the set of at least one instruction to perform with respect to the file is determined based at least in part on metadata associated with the first storage system, and the metadata associated with the first storage system is stored in a meta store that includes information respectively associated with one or more storage systems. 

14.    The system of claim 13, wherein the metadata associated with the first storage system is stored in meta store that includes information respectively associated with one or more storage systems.


16. The system of claim 14, wherein the set of at least one instruction to perform with respect 




17. The system of claim 14, wherein the set of at least one instruction to perform with respect to the file comprises one or more instructions that are determined based at least in part on metadata associated with the first storage system. 

16.   The system of claim 13, wherein the one or more instructions are determined based at least in part on the metadata associated with the first storage system.


18. The system of claim 14, wherein the set of at least one instruction to perform with respect to the file comprises one or more instructions that are determined based at least in part on the initial instruction. 

17. The system of claim 13, wherein the combination of instructions comprise one or more instructions that are determined based at least in part on the initial instruction. 
   

19. The system of claim 14, wherein the at least one processor is further configured to: select a second storage system to which the file is to be moved; store the file on the second storage system; and perform a series of actions in connection with carrying out a collective result corresponding to the initial instruction. 


18. The system of claim 13, wherein the at least one processor is further configured to: select a second storage system to which the file is to be moved; store the file on the second storage system; and perform a series of actions in connection with carrying out the collective result. 


20. The system of claim 18, wherein the set of at least one instruction to perform with respect to the file comprises one or more instructions that cause the processor to perform one or more of the selecting of the second storage system, the storing of the file on the second storage system, and the performing of the series of actions in connection with carrying out the collective result. 

19. The system of claim 18, wherein the combination of instructions comprise one or more instructions that cause the processor to perform one or more of the selecting of the second storage system, the storing of the file on the second storage system, and the performing of the series of actions in connection with carrying out the collective result. 


21. A computer program product, comprising a non-transitory computer readable medium having program instructions embodied therein for: receiving, by an interfacing module that operatively connects a segment execution 


 Determining…. that the initial instruction associated with performing the first action is not supported by the first storage system based at least in part on metadata associated with the first storage system; 
in response to determining that the initial instruction associated with performing the first action is not supported by the first storage system, identifying ….one or more instructions that have a collective result that is equivalent to a result of the first action, wherein the identifying of the combination of instructions includes storing an update in a second file and merging the second file with the file after the update is complete; performing the identified one or more instructions in connection with the file stored in the first storage system; and storing results of the performed identified one or more instructions.





Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 10,459,917. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent 10,459,917 contain(s) every element of claims 1-21 of the instant application and as such anticipates(s) claims 1-21 of the instant application.


Claims 1-5,11-14,21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,9. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5,9 of U.S. Patent  9,454,548 contain(s) every element of claims 1-5,11-14,21 of the instant application and as such anticipates(s) claims 1-5,11-14,21of the instant application.



Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


9.	Claim(s) 1-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated  by US 6,718,372 issued to Paul M. Bober (“Bober”).


As per claim 1,  Bober teaches A method, comprising:
receiving, by an interfacing module that operatively connects a segment execution engine and a first storage system, an initial instruction for a file stored in the first storage system (Bober: see column 33, lines 1-66 and column 34, lines 1-44 as read, write, and other access commands);
    determining, by the interfacing module, that the initial instruction is not supported by the first storage system (Bober: column 34, lines 46-52, as incompatible data type and access);
determining, by the interfacing module, a set of at least one instruction to perform with respect to the file at least part of a function corresponding to the initial instruction (Bober: column 29, lines 55-60, as data access translator accepting NFS file command);
performing the set of at least one instruction with respect to the file stored in the first 10 storage system (Bober see column 30, lines 41-46 as data access server return file); and
storing results of the performed set of at least one instruction (Bober: column 36, lines 8-14, as obtaining new data and storage new data).
	

As per claim 2, same as claim arguments above and Bober teaches:    The method of claim 1, wherein the set of at least one instruction comprises a combination of instructions (Bober: see column 33, lines 1-66 and column 34, lines 1-44 as read, write, and other access commands). 
As per claim 3, same as claim arguments above and   Bober teaches: The method of claim 1, wherein the set of at least one instruction to perform with respect 15 to the file is determined based at least in part on metadata associated with the first storage system, and the metadata associated with the first storage system is stored in a meta store that includes information respectively associated with one or more storage systems  (Bober: col.11, ln 65, bridging to, col.12,ln 1 5 as communicating between the data access server on the first computing system and the data access agent on the second computing system to obtain data storage information . Main frame and data storage information is contained within the metadata maintained by the mainframe catalog for the shared storage device. The metadata includes data storage information for the data maintained by the mainframe in the shared storage device).

As per claim 4, same as claim arguments above and Bober teaches:  The method of claim 1, wherein the set of at least one instruction to perform with respect to the file is determined based at least in part on metadata associated with the first storage  system, and the metadata associated with the first storage system indicates a mechanism for accessing a file system corresponding to the first storage system (Bober: col.11, ln 65, bridging to, col.12,ln 1 5 as communicating between the data access server on the first computing system and the data access agent on the second computing system to obtain data storage information . Main frame and data storage information is contained within the metadata maintained by the mainframe catalog for the shared storage device. The metadata includes data storage information for the data maintained by the mainframe in the shared storage device).

As per claim 5, same as claim arguments above and Bober teaches:   The method of claim 1, wherein the set of at least one instruction to perform with respect to the file comprises one or more instructions that are determined based at least in part on metadata associated with the first storage system (Bober: col.11, ln 65, bridging to, col.12,ln 1 5 as communicating between the data access server on the first computing system and the data access agent on the second computing system to obtain data storage information . Main frame and data storage information is contained within the metadata maintained by the mainframe catalog for the shared storage device. The metadata includes data storage information for the data maintained by the mainframe in the shared storage device).

As per claim 6, same as claim arguments above and Bober teaches: The method of claim 1, wherein the set of at least one instruction to perform with respect to the file comprises one or more instructions that are determined based at least in part on the initial instruction (Bober: column 29, lines 55-60, as data access translator accepting NFS file command).

As per claim 7, same as claim arguments above and Bober teaches: The method of claim 1, further comprising:
selecting a second storage system to which the file is to be moved, storing the file on the second storage system and performing a series of actions in connection with carrying out a collective result corresponding to the initial instruction (Bober: col. 36, ln 8-12, as stores  or updates local file system new data storage information).

As per claim 8, same as claim arguments above and Bober teaches:  The method of claim 7, wherein the set of at least one instruction to perform with respect 5 to the file comprises one or more instructions, the one or more instructions include one or more of the selecting of the second storage system, the storing of the file on the second storage system, and the performing of the series of actions in connection with carrying out the collective result (Bober: col. 36, ln 8-12, as stores  or updates local file system new data storage information).
As per claim 9, same as claim arguments above and Bober teaches:  The method of claim 7, wherein the second storage system is selected based at least in part on the second storage system having a second file system (Bober: col. 36, ln 8-12, as stores  or updates local file system new data storage information).

As per claim 10, same as claim arguments above and Bober teaches: The method of claim 7, further comprising: in response to performing the series of actions, moving the file to the first storage system (Bober: column 26, lines 18-21, as see remove, rename and other commands. Note: this could be any support command by local system).

As per claim 11, same as claim arguments above and Bober teaches:   The method of claim 1, wherein the initial instruction includes a truncate instruction (Bober: col.3, lines 30-35, as copying of the data to local host and col. 26, lines 18-21, as remove, rename, and other commands).

As per claim 12, same as claim arguments above and  Bober teaches: The method of claim 11, wherein the set of at least one instruction to perform with respect to the file include copy a first portion of the file, delete the file, and rename the first  portion of the file (Bober: col.3, lines 30-35, as copying of the data to local host and col. 26, lines 18-21, as remove, rename, and other commands).

As per claim 13, same as claim arguments above and Bober teaches: The method of claim 1, wherein the initial instruction includes an update instruction (Bober: column 26, lines 18-21, as see remove, rename and other commands. Note: this could be any support command by local system).

As per claim 14, Bober teaches:  A system, comprising a storage device and at least one processor configured to: receive, by an interfacing module that operatively connects a segment execution engine and a first storage system, an initial instruction for a file stored in the first storage system (Bober: see column 33, lines 1-66 and column 34, lines 1-44 as read, write, and other access commands);
determine, by the interfacing module, that the initial instruction is not supported by the first storage system (Bober: column 34, lines 46-52, as incompatible data type and access);
determine, by the interfacing module, a set of at least one instruction to perform with respect to the file at least part of a function corresponding to the initial instruction (Bober: see column 33, lines 1-66 and column 34, lines 1-44 as read, write, and other access commands);
perform the set of at least one instruction with respect to the file stored in the first storage  system (Bober see column 30, lines 41-46 as data access server return file); and
store results of the performed set of at least one instruction (Bober: column 36, lines 8-14, as obtaining new data and storage new data).

As per claim 15, same as claim arguments above and Bober teaches:    The system of claim 14, wherein the set of at least one instruction to perform with respect to the file is determined based at least in part on metadata associated with the first storage system, and the metadata associated with the first storage system is stored in a meta store that includes information respectively associated with one or more storage systems (Bober: col.11, ln 65, bridging to, col.12,ln1 5 as communicating between the data access server on the first computing system and the data access agent on the second computing system to obtain data storage information . Main frame and data storage information is contained within the metadata maintained by the mainframe catalog for the shared storage device. The metadata includes data storage information for the data maintained by the mainframe in the shared storage device).
As per claim 16, same as claim arguments above and Bober teaches:  The system of claim 14, wherein the set of at least one instruction to perform with respect to the file is determined based at least in part on metadata associated with the first storage system, and the metadata associated with the first storage system indicates a mechanism for accessing a file system corresponding to the first storage system (Bober: col.11, ln 65, bridging to, col.12,ln1 5 as communicating between the data access server on the first computing system and the data access 
As per claim 17, same as claim arguments above and Bober teaches:  The system of claim 14, wherein the set of at least one instruction to perform with respect to the file comprises one or more instructions that are determined based at least in part on metadata associated with the first storage system (Bober: col.11, ln 65, bridging to, col.12,ln1 5 as communicating between the data access server on the first computing system and the data access agent on the second computing system to obtain data storage information . Main frame and data storage information is contained within the metadata maintained by the mainframe catalog for the shared storage device. The metadata includes data storage information for the data maintained by the mainframe in the shared storage device).

As per claim 18, same as claim arguments above and Bober teaches:  The system of claim 14, wherein the set of at least one instruction to perform with respect to the file comprises one or more instructions that are determined based at least in part on the initial instruction (Bober: column 29, lines 55-60, as data access translator accepting NFS file command).

As per claim 19, same as claim arguments above and Bober teaches:  The system of claim 14, wherein the at least one processor is further configured to: select a second storage system to which the file is to be moved, store the file on the second storage system and perform a series of actions in connection with carrying out a collective result corresponding to the initial instruction (Bober: col. 36, ln 8-12, as stores  or updates local file system new data storage information).

As per claim 20, same as claim arguments above and Bober teaches:  The system of claim 18, wherein the set of at least one instruction to perform with respect to the file comprises one or more instructions that cause the processor to perform one or more of the selecting of the second storage system, the storing of the file on the second storage system, and the performing of the series of actions in connection with carrying out the collective result (Bober: col. 36, ln 8-12, as stores or updates local file system new data storage information).
Claim 21 is rejected based on the same rationale as claim 1 above.


Contact Information

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN F RAYYAN whose telephone number is (571)272-1675.  The examiner can normally be reached on Monday 8am-4:00pm,T,TH 8-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.F.R/Examiner, Art Unit 2167                                                                                                                                                                                                        July 29, 2021



/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167